     Case 2:21-cv-01164-MCE-JDP Document 15 Filed 08/11/21 Page 1 of 4


 1    David T. Biderman (Cal. Bar No. 101577)
      DBiderman@perkinscoie.com
 2    PERKINS COIE LLP
      505 Howard Street, Suite 1000
 3    San Francisco, CA 94105
      Telephone: 415.344.7000
 4    Facsimile: 415.344.7050

 5    Attorneys for Defendants
      Dr Pepper Snapple Group, Inc. and Keurig Dr.
 6    Pepper Inc.

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
                                           SACRAMENTO DIVISION
11

12
      DARLENE HARRIS, ANNEMARIE                         Case No. 2:21-cv-01164-MCE-JDP
13    NEWBOLD, and STEPHANIE
      ESCOBAR, individually and on behalf of            STIPULATION TO EXTEND TIME TO
14    all others similarly situated,                    RESPOND TO CLASS ACTION
                                                        COMPLAINT
15                           Plaintiffs,
16             v.
17    SNAPPLE BEVERAGE CORP. and
      KEURIG DR. PEPPER INC.,
18
                             Defendants.
19

20            Defendants Snapple Beverage Corporation (“Snapple”) and Keurig Dr. Pepper Inc.

21   (“KDP”) (KDP and Snapple are referred to collectively as “Defendants”) and Plaintiffs Darlene

22   Harris, Annemarie Newbold, and Stephanie Escobar (“Plaintiffs”) (collectively, “the Parties”) by

23   and through their attorneys stipulate, pursuant to Local Civil Rules 143 and 144 and Federal Rule

24   of Civil Procedure 6, to an extension of time to September 10, 2021, for Defendants to answer or

25   otherwise plead in response to Plaintiffs’ Class Action Complaint, and for an accompanying

26   schedule for briefing on Defendants’ anticipated motion to dismiss in response to the Complaint.

27            WHEREAS, on or about June 30, 2021, Plaintiffs filed a Class Action Complaint against

28   Defendants in the United States District Court for the Eastern District of California;
                                                                                            STIPULATION
                                                                          CASE NO. 2:21-cv-01164-MCE-JDP


     153233575.1
     Case 2:21-cv-01164-MCE-JDP Document 15 Filed 08/11/21 Page 2 of 4


 1            WHEREAS, on or about July 2, 2021, Plaintiffs served Snapple with a copy of the

 2   Summons and Complaint;

 3            WHEREAS, on or about July 6, 2021, Plaintiffs served KDP with a copy of the Summons

 4   and Complaint;

 5            WHEREAS, pursuant to Federal Rule of Civil Procedure 12(a)(1)(A)(i), Defendant

 6   Snapple’s deadline to respond to the Complaint is July 23, 2021;

 7            WHEREAS, pursuant to Federal Rule of Civil Procedure 12(a)(1)(A)(i), Defendant

 8   KDP’s deadline to respond to the Complaint is July 27, 2021;

 9            WHEREAS, the Parties conferred and agreed that Defendants’ deadline to respond to the

10   Complaint should be extended to September 10, 2021;

11            WHEREAS, no prior extensions of time have been requested or granted as to Defendants’

12   deadline to respond to the Complaint;

13            WHEREAS, the Parties have further conferred and agreed upon an accompanying briefing

14   schedule for Defendants’ anticipated motion to dismiss the Complaint, with Defendants’ opening

15   motion due September 10, 2021, Plaintiffs’ opposition due October 1, 2021, and Defendants’

16   reply due October 12, 2021.

17            WHEREAS, this extension and the accompanying requested briefing schedule is

18   necessary to accommodate pre-planned obligations of counsel, to allow for a uniform briefing

19   schedule and deadlines for the Parties, and to permit full treatment of the issues in the Complaint;

20            WHEREAS, on July 16, 2021, the Parties filed a consented to motion for extension of the
21   time to file a Complaint (Dkt. No. 7), and pursuant to the minute order dated July 27, 2021 (Dkt.

22   No. 10) the Parties hereby resubmit that consented to motion as a stipulation;

23            NOW THEREFORE, good cause having been shown, the Parties hereby stipulate that the

24   time in which Defendants must respond to the Complaint is extended to September 10, 2021. The

25   Parties further stipulate to the following briefing schedule on Defendants’ anticipated motion to

26   dismiss with Defendants’ opening motion due September 10, 2021, Plaintiffs’ opposition due
27   October 1, 2021, and Defendants’ reply due October 12, 2021.

28                                                    -2-                                   STIPULATION
                                                                          CASE NO. 2:21-cv-01164-MCE-JDP



     153233575.1
     Case 2:21-cv-01164-MCE-JDP Document 15 Filed 08/11/21 Page 3 of 4


 1
      DATED: July 27, 2021                PERKINS COIE LLP
 2

 3                                        By: /s/ David T. Biderman
                                              David T. Biderman (Cal. Bar No. 101577)
 4                                            DBiderman@perkinscoie.com
 5                                        Attorneys for Defendants
 6
      DATED: July 27, 2021                CLARKSON LAW FIRM, P.C.
 7

 8                                        By: /s/ Yana Hart (as authorized on July 27,
                                          2021)
 9                                            Yana Hart, Esq.
                                              YHart@clarksonlawfirm.com
10
                                          Attorneys for Plaintiffs
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28                                        -3-                                   STIPULATION
                                                              CASE NO. 2:21-cv-01164-MCE-JDP



     153233575.1
     Case 2:21-cv-01164-MCE-JDP Document 15 Filed 08/11/21 Page 4 of 4


 1                                 UNITED STATES DISTRICT COURT

 2                               EASTERN DISTRICT OF CALIFORNIA

 3                                         SACRAMENTO DIVISION

 4

 5    DARLENE HARRIS, ANNEMARIE                        Case No. 2:21-cv-01164-MCE-JDP
      NEWBOLD, and STEPHANIE
 6    ESCOBAR, individually and on behalf of           ORDER ENTERING STIPULATION TO
      all others similarly situated,                   EXTEND TIME TO RESPOND TO CLASS
 7                                                     ACTION COMPLAINT
                             Plaintiffs,
 8
               v.
 9
      SNAPPLE BEVERAGE CORP. and
10    KEURIG DR. PEPPER INC.,

11                           Defendants.

12

13
              NOW BEFORE THE COURT is Defendants Snapple Beverage Corporation (“Snapple”)
14
     and Keurig Dr. Pepper Inc. (“KDP”) (collectively “Defendants”) and Plaintiffs Darlene Harris,
15
     Annemarie Newbold, and Stephanie Escobar (“Plaintiffs”) Stipulation to Extend Time to
16
     Respond to Class Action Complaint.
17
              The stipulation is hereby entered. Good cause being shown, Defendants shall respond to
18
     the Complaint by September 10, 2021. Defendants’ motion to dismiss shall be due September 10,
19
     2021; Plaintiffs’ opposition shall be due October 1, 2021; and Defendants’ reply shall be due
20
     October 12, 2021.
21
              IT IS SO ORDERED.
22
     Dated: August 10, 2021
23

24

25

26
27

28                                                   -4-                                  STIPULATION
                                                                        CASE NO. 2:21-cv-01164-MCE-JDP



     153233575.1
